Citation Nr: 1431613	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include combat service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during active service, was not caused by active service, and did not manifest to a compensable degree within one year of active service.

2.  Tinnitus did not have onset during active service and was not caused by active service.

3.  Prior to August 30, 2010, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  For the period from August 30, 2010, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met for the period prior to August 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a disability rating of 70 percent for PTSD have been met for the period from August 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters dated May 2008, August 2009, and November 2010.

VA's duty to assist includes assisting a claimant in obtaining treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to this duty, VA has associated with the Veteran's claims file his VA treatment records and non-VA treatment records.

Also pursuant to VA's duty to assist the Veteran, VA must provide an examination and obtain a medical opinion when necessary.  The Veteran was afforded examinations to evaluate his PTSD in March 2009 and August 2009.  During his October 2013 hearing, the Veteran challenged the adequacy of these examinations and the accuracy of the Veteran's documented medical history.  With regard to these assertions, the Board finds that the examinations and accompanying opinions are adequate as the examination reports show that the examiner considered the relevant history of the Veteran's PTSD, which includes his history as recorded in his claims file; provided a sufficiently detailed description of the present disability; and provided analyses to support his opinions concerning the severity of the Veteran's PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  With regard to the Veteran's correction of the examiner's accounting of the Veteran's medical history during the October 2013 hearing, the Board acknowledges that it must consider the Veteran's statements concerning the nature and severity of his symptoms in evaluating his disability picture.

VA provided an audiological examination to assess the Veteran's claimed hearing disabilities, but as explained in the merits section of this decision, the preponderance of evidence is against a finding that the Veteran's hearing disabilities were sustained during service or within an applicable presumptive period.  Thus, VA has no duty to provide an examination or obtain an opinion as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

First, the Board notes that in November 2010, VA informed the Veteran that the March 2009 rating decision on appeal became final with regard to his claims of service connection for hearing loss and tinnitus, and thus, he needed to submit new and material evidence in order to reopen his claim.  Review of the record indicates that the Veteran submitted a timely notice of disagreement as to these claims in May 2009.  The Board finds therefore that the March 2009 rating decision was not made final with regard to these claims and reopening is not required.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, non-VA clinician Dr. J.R. diagnosed the Veteran with mild high frequency sensorineural loss in the right ear and moderate to severe sensorineural hearing loss in the left ear in January 2006.  The Veteran contended during his October 2013 hearing that his current hearing loss and tinnitus may be attributed to his active service because he sustained acoustic trauma during service.  Specifically, the Veteran contended that he was exposed to loud noise during service because he was exposed to machine gun fire and an exploding mortar in combat, but did not have any hearing protection.  The Veteran also contended that he noticed a hearing problem after being exposed to noise from mortar fire, noticed ringing in his ear due to exposure to noise from firing machine guns, and that these problems have been continuous since service.  The Veteran's spouse, who also attended the hearing, testified that she noticed that the Veteran had trouble hearing upon his return from service, whereas he did not have any hearing problems prior to his service.

The Veteran asserted that he tried to address his hearing loss problems during his separation examination, but did not follow through because it would have extended his service by six weeks to six months and he wanted to go home.  He contended that he has visited various clinicians, including a non-VA ear and nose specialist (Dr. J.R.), to address this issue post service, but acknowledged that he did not seek treatment for his hearing problems until three or four years prior to the October 2013 hearing, when his hearing problems became severe.

During service, the Veteran's military occupational specialty was that of carpenter and he was exposed to combat.  He also worked as a carpenter prior to service.  Postservice, he worked as a carpenter and truck driver, which he has contended did not require exposure to noise.  He was also a pastor following his service.

Here, the Veteran's STRs do not include complaints, diagnoses, or treatment of a hearing disability.  The only ear-related treatment note documents that one of the Veteran's ears was irrigated in February 1968.  

A September 1968 report of medical examination, which was recorded contemporaneous to the Veteran's separation from active service indicates that the Veteran's ears were normal and documents the following pure tone thresholds, in decibels:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
5
0
0
Not Tested
10
LEFT
0
0
5
Not Tested
10

The results indicate that clinicians reported audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz at no greater than 10, which does not indicate that he had impaired hearing upon his separation from service.  Both examination reports also indicate that the Veteran's ears were normal.  Additionally, in September 1968, the Veteran executed a self-reported medical history in which he endorsed that he had a history of broken bones, but also endorsed that he never had hearing loss nor has he had "ear, nose or throat trouble."  He endorsed that he did not have any illness or injury other than those already noted and certified that his endorsements were true and complete to the best of his knowledge.

Overall, there is no evidence in the STRs to indicate that the Veteran had a hearing disability that was incurred or aggravated during service and his file is negative for postservice reports or complaints of hearing loss and tinnitus prior to January 2006, which is a fact that weighs against his assertion that he has experienced symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (while the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible, the lack of such records is a fact that the Board can consider and weigh against a veteran's lay evidence).  Thus, while the Board has considered the Veteran's contention that the claimed hearing disabilities had onset in service, but that he chose not to divulge upon separation for fear of delaying his return home, the Board finds that the evidence is against finding that the Veteran's hearing loss and tinnitus had onset in service.  The Veteran's failure to seek treatment for his hearing problems until forty years after his separation from service is highly probative in light of postservice evidence dated July 1969 to May 1970 that shows that the Veteran sought treatment and service connection for dental conditions within the two year period following his service, which is a period of time during which the Veteran has contended that he continued to experience hearing loss and tinnitus.  See id.; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Board has also considered the statements of the Veteran's wife concerning the onset of the Veteran's hearing disabilities, but finds what is reflected by the totality of the other evidence of record to be more probative, as her statements may have been influenced by possible bias.  See Buchanan, 451 F.3d at 1336 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

Accordingly, the preponderance of evidence is against finding that the Veteran is entitled to direct service connection with regard to his hearing loss and tinnitus disabilities.

In addition, because the postservice evidence of record shows that the Veteran first reported symptoms of hearing loss and tinnitus about forty years after his separation from service, the Board finds that the chronic disease presumption does not apply because the evidence does not show that the Veteran has an organic disease of the nervous system that manifested to a compensable degree within one year of his separation from active service or that the Veteran experienced related symptoms that continued from service until the present.

With regard to the Veteran's combat service in Vietnam from November 1967 to September 1968, the Board finds that the presumption in favor of service connection has been rebutted by clear and convincing evidence.  It is important to note here that the purpose of the combat presumption is to liberalize the mode of proof for a veteran who, by virtue of his service in combat, may not have been able to seek treatment for a condition during service.  See generally Jensen v. Brown, 4 Vet. App. 304 (1993).  Again, the Veteran has contended that he sustained acoustic injuries in combat causing his current hearing loss and tinnitus, that he chose not to divulge upon separation for fear of delaying his return home.  However, the Board finds the following evidence highly probative: the Veteran's failure to report a hearing problem upon separation; STRs that indicate that the Veteran complained of upper gastric pain while stationed in Vietnam; and the Veteran's failure to seek treatment for a continuous hearing disability until forty years after his separation, even though he sought treatment and service connection for dental conditions immediately following service.  Notably, the Veteran's STRs and postservice dental treatment records also show that the Veteran sought treatment for dental conditions while he was in Vietnam.

The Board finds that because the Veteran was able to seek treatment during his Vietnam service, it is reasonable to conclude that the circumstances and hardships of his service did not impede his ability to seek treatment during service.  The Veteran has not produced credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in combat service, and thus, has not produced satisfactory evidence to warrant the application of the combat presumption.

The Board has also considered whether service connection is warranted on a presumptive basis due to herbicide exposure, as the Veteran served in Vietnam, but finds that presumptive service connection is not warranted because hearing loss and tinnitus are not listed as diseases for which in-service onset due to herbicide exposure may be presumed.  See 38 C.F.R. §§ 3.307(a)(6), 3.307(e) (2013).

The Board acknowledges the Veteran's contention that there is a causal relationship between his service and his claimed hearing disabilities, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss and tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss and tinnitus that manifested many years after service, such as in this case, are due to or related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

With regard to the October 2010 VA treatment record in which a clinician notes that "it is plausible that the hearing loss was at least in part caused by the noise exposure [the Veteran] . . . experienced while on [a]ctive [d]uty," the Board finds that this statement does not constitute an adequate opinion, as the record shows that this opinion was based on the Veteran's account of his experiences in service without reference to any documentation of the relevant history of the Veteran's hearing disabilities, such as the claims file, and without any analysis to support a finding of a nexus between the claimed disabilities and the Veteran's service.  See Stefl, 21 Vet. App. at 123-24.  While review of the claims file is not required in order to find that an opinion is adequate and does not categorically exclude the possibility that an examiner was nevertheless informed of the relevant facts, "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Likewise, that a given cause is plausible is below the standard that it is as least as likely as not the cause.  Thus, the Board finds that the evidence is against finding that there is a nexus between the Veteran's service and his hearing loss and tinnitus.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has hearing loss and tinnitus that had its onset during his active service, hearing loss that had its onset during an applicable presumptive period, or hearing loss and tinnitus that are otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for PTSD

By way of background, the Veteran filed a claim of service connection for PTSD in May 2008.  In a March 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective May 8, 2008.  The RO continued the Veteran's 30 percent rating in a September 2009 rating decision.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 31 and 40 is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of the Veteran's nonservice-connected psychiatric conditions to his service-connected PTSD where it is not possible to separate the symptomatology.

Here, VA treatment records dated December 2008 document the Veteran's reports that he was dysphoric, anxious, worried, edgy, and irritable at times.  He also reported disturbances in sleep, insomnia, nightmares, little tolerance and patience, being easily startled and jumpy, and problems with crowds and public places.  The evaluating clinician noted that the Veteran was alert and oriented, demonstrated "okay" mood, was negative for suicidal and/or homicidal ideation, and had neat hygiene.  These records indicate that the Veteran has been diagnosed with major depressive disorder (MDD) with anxious features in addition to PTSD.

The report of a March 2009 VA examination documents the Veteran's report of mild/moderate depressed mood that occurs three times per week and lasts for most of the day.  Notably, however, the report indicates that the Veteran's depressed mood is a non-PTSD psychiatric symptom.  In documenting the Veteran's postservice psychosocial history, the examiner noted that the Veteran has a history of violence and assaultiveness.  Specifically, it was noted that the Veteran was in approximately fifty fights, most recently in the mid to late 1980s, and that he was arrested five to six times for fighting with his most recent arrest in 1982 or 1983.  The Veteran also has a history of alcohol abuse, but denied drinking since 1986.

Examination in March 2009 revealed that the Veteran was neatly groomed and appropriately dressed; cooperative, friendly, and attentive; and oriented to person, place, and time.  The Veteran also reported having "pretty good" concentration and demonstrated the following: unremarkable psychomotor activity, thought process, and thought content; unremarkable, spontaneous, clear, and coherent speech; normal affect; fair impulse control; and normal remote, recent, and immediate memory.  There was no indication that the Veteran had delusions or hallucinations, and he was negative for inappropriate behavior, panic attacks, homicidal or suicidal thoughts, and obsessive/ritualistic behavior.  The Veteran described his mood as "numb" and reported that his sleep impairment was treated with medication, which helped him get five to six hours of sleep daily.

With regard to the Veteran's social functioning, the examiner documented the Veteran's report that his marriage and relationships with his adult children were good.  The Veteran also reported that he had two friends at that time, but notwithstanding this report, the examiner noted that the Veteran demonstrated some social withdrawal.  The examiner documented that the Veteran's recreational activities included raising horses and spending time in nature, and that the Veteran has lost interest in some activities, but denied anhedonia.

With regard to his occupation, the examiner noted that, at that time, the Veteran worked full-time as a pastor, which is a position he held over the previous twenty year period.  The Veteran reported that he lost four weeks of work during the previous year, but attributed that interruption to migraines.

In summarizing the symptoms of the Veteran's PTSD, the examiner noted that the Veteran demonstrated the following: recurrent and intrusive recollections; nightmares; flashbacks; physiological reactions that are triggered by exposure to cues that symbolize or resemble an aspect of the Veteran's in-service trauma; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections; feeling of detachment or estrangement from others; sleep difficulty; irritability or outbursts of anger; hypervigilance; and hyperstartle.

The examiner concluded that the Veteran experienced an occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD, but had generally satisfactory functioning.  The examiner indicated that the Veteran's social impairment was characterized by moderate social withdrawal, noting that the Veteran functioned well in his work as a pastor and his marriage was stable, but he experienced social detachment due to his PTSD.  The examiner concluded that the Veteran did not demonstrate total occupational and social impairment due to PTSD signs and symptoms; his PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school; and he has not exhibited reduced reliability and productivity due to PTSD.  The examiner assigned a GAF score of 59.

VA treatment records dated August 2009 indicate that the Veteran's GAF score was in the "50s."  These records and the report of the Veteran's August 2009 VA examination, which was conducted by the same examiner who evaluated the Veteran in March 2009, document the Veteran's report that his symptoms worsened since his March 2009 examination.  However, similar to his reports in March 2009, the Veteran reported depressed mood, interrupted sleep, having good relationships with his wife and children, and having a couple friends, but denied anhedonia and suicidal ideation.  The physical manifestations of the Veteran's PTSD, as observed by the examiner, remained unchanged since the previous examination.  With the exception of the Veteran's August 2009 reports of poor concentration, poor energy, suspiciousness with regard to thought content, and missing work due to depression and nonservice-connected conditions, the examiner's reports concerning the Veteran's mental status also remained unchanged.  The examiner concluded that, since the March 2009 examination, the Veteran experienced changes in his work performance and family functioning due to emotional stress, which is also documented in VA treatment records dated May 2009 to July 2009.  The August 2009 examination report indicates, however, that the Veteran demonstrated neither total occupational and social impairment nor deficiencies in judgment, thinking, family relations, work, mood, or school.

In addition, the August 2009 examiner observed the Veteran reported that he was involved in twenty to thirty fights prior to entering the military, although elsewhere reporting he was only in a "couple fights" before service.  Thus, the examiner concluded the Veteran had problems with irritability and anger before he developed PTSD.  After balancing the Veteran's report that his symptoms worsened with the examiner's perception that the Veteran's problems with anger are not due to PTSD, the examiner assigned a GAF score of 60.

September 2009 VA treatment records document a clinician's report that although the Veteran was skilled at presenting himself as high functioning, his internal turmoil and conflict were significant and impaired his social and occupational functioning.  However, in treatment records dated October 2009 to August 2010, a VA psychiatrist documented the Veteran's reports that he was doing "maybe a little better," his flashbacks got better, he was less agitated, he was less dysphoric, his level of hypervigilance decreased in certain situations, he was less suspicious in certain situations, and he was able to get some sleep although he still experienced chronic sleep disturbance.  His GAF score did not change during this period.

In February 2010, the Veteran reported that he was feeling better about himself; endorsed improved mood; experienced less severe nightmares; was handling things better with improved tolerance and patience; reported having fewer crying spells; reported that he did not feel hopeless, helpless, or worthless, as he did before; reported having a better outlook on the future; and, though it was stressful, he reported that he was able to enjoy having his daughter and her children move into his home.  The Board notes that an April 2010 treatment records indicate that the Veteran did begin to experience more frequent sleep interruptions at that time, but that he attributed this increase to the loss of his mother and not to his PTSD.  Treatment records dated June 2010 document the Veteran's report that his mood was less down and he felt "fair," but that his intrusive thoughts worsened.

During an August 2010 VA psychiatry assessment, the Veteran complained of severe irritability.  He also reported that he had suicidal thoughts with a plan of shooting himself, but denied any intent or prior suicide attempts.  He informed the reporting clinician that he slept for two to four hours per night on average, slept with a gun next to his bed, and would not be able to sleep if his gun were not there.  A mental status examination revealed that the Veteran's mood was very depressed.  The clinician noted that the Veteran was anxious and close to tears at times, but there were no psychotic symptoms.  The clinician assigned a GAF score range of 35-40.

In a September 2010 letter, a VA psychologist informed the Veteran that he was not able to tolerate the symptom exacerbation that is known to accompany exposure to treatment for PTSD and that his therapy impaired his functioning to an unmanageable degree.  It was noted that the Veteran's coping resources seemed to be exhausted by occupational demands and stressors that impeded his ability to fully engage in and benefit from the recommended therapy.  The psychologist assigned a GAF score of 44 and noted that although the Veteran continued to report that he was able to meet his occupational demands, he did so with excessive effort and distress.  Accordingly, the psychologist recommended that he lessen his work demands or retire to improve his prognosis and expand his treatment options.  The Veteran reported during his October 2013 hearing that he retired in April 2012.

July 2012 VA treatment records indicate that the Veteran referred himself for a memory/cognitive functioning evaluation because he was making minimal gains in cognitive-based psychotherapy treatment and was experiencing more difficulty with cognitively demanding tasks and memory functioning.  These treatment records document the Veteran's report that he first noticed a problem with his memory and concentration when he was trying to meet the demands of his previous employment, he became increasingly anxious about forgetting what he was doing while he was doing it, his mind would go blank during prepared sermons and send him into a state of panic, and he had difficulty meeting occupational demands generally.  He also reported that, before his retirement, he was told that there were concerns about his leadership and he felt strongly encouraged to retire after he informed his congregation that he was suffering from PTSD.

Neurocognitive testing revealed that the Veteran may have difficulty understanding complex commands and his scores for attention, language, immediate memory, and delayed memory testing were "extremely low."  The reporting clinician noted that his global performance on tests of neurocognitive functioning evidenced impairment and problems with attention, encoding, working memory, retention, and retrieval.  The clinician noted, however, that the Veteran performed disproportionately poorly on his cognitive tests given his level of functioning at that time, but also noted that the rehearsed nature of his daily activities may have masked his actual level of impairment.  It was noted that the Veteran may have underestimated the severity of his cognitive/memory problems, and thus, it was possible that he had more difficulty meeting work demands than he recognized.

The clinician reported that the Veteran's history of alcohol abuse, a possible learning disability, and limited education may have limited his absolute potential in completing the testing tasks, but acknowledged that the Veteran's baseline abilities are further compromised by chronic anxiety, depression, and sleep disturbances, which are symptoms of his PTSD.  Overall, the clinician concluded that these PTSD-related symptoms in addition to the onset of non-trauma related panic attacks have had a negative impact on his memory and cognitive functioning; and deficits in the Veteran's attention and memory were likely exacerbated by his mood disorder.

The July 2012 treatment records also document the Veteran's reports of more frequent episodes of suicidal ideation without plan or intent, increased apathy, and an increase in the frequency of his panic attacks.  He reported that these panic attacks have occurred while he was driving and without being triggered by trauma-related cues.  He has had to pull over to the side of the road during panic attacks in order to avoid running into someone "purposefully or accidentally."

The Veteran reported during his October 2013 hearing that the examiner who conducted his VA examinations in 2009 reported his history incorrectly.  Specifically, the Veteran contended that he was never arrested and jailed prior to service and that he did not have an anger problem prior to service, but the examiner noted a preservice history of violence/assaultiveness.  The Veteran also contended that his relationship with his family is not as it was portrayed during his examinations due to his anger, which causes him to have verbal outbursts and is induced by, for example, the anxiety he experiences when in crowds.  The Veteran's wife, who was also present at the hearing, testified that the Veteran isolates himself from family and is unable to tolerate the presence of his four year-old grandchildren because noise bothers him.  The Veteran denied physical outbursts and reported that he has panic attacks three to four times per week.

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a rating of 30 percent, and not more, for the period before August 30, 2010.  For the period from August 30, 2010, a rating of 70 percent is warranted.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The evidence shows that for the period on appeal before August 2010, the Veteran's PTSD was productive of chronic sleep impairment, nightmares, flashbacks, anxiety, irritability and anger without violent episodes, hyperstartle, hypervigilance, avoidance behavior, social detachment, a brief period of poor concentration, poor energy, suspiciousness, and GAF scores in the range 51 to 60.  The Board finds that a rating in excess of 30 percent is not warranted because the evidence does not show suicidal or homicidal ideation, abnormal psychomotor activity, abnormal speech, lack of impulse control, memory loss, delusions or hallucinations, an inability to perform activities of daily living, disorientation, obsessional rituals, near-continuous panic or depression, neglect of personal hygiene, or impaired judgment or thinking.  There were no reports of panic attacks during this period and the evidence does not show that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  In fact, it was reported that although the Veteran has demonstrated some social withdrawal, he reported having friends and participated in recreational activities.  Additionally, while the March 2009 examination report documented depressed mood during this time period, the examiner noted that it was not related to his PTSD.

The Board acknowledges the Veteran's contention during his October 2013 hearing that the 2009 VA examination reports that indicate that he has a good relationship with his family are incorrect because his relationship with his family has been affected by his problems with anger, which has resulted in verbal outbursts and isolation.  Notwithstanding this contention, the Board notes that VA treatment records dated October 2009 to August 2010 document consistent reports by the Veteran that his symptoms, including his agitation and lack of patience, were improving.  Additionally, the Veteran reported in February 2010 that he was able to enjoy having his daughter and her children move into his home.  Thus, it is reasonable to find that any difficulties he may have experienced in maintaining his familial relationships were transient.  With regard to his general social functioning, the Board also finds it highly probative that, although September 2009 VA treatment records indicate that his functioning was impaired, the evidence shows that he was capable of interacting with others in his work as a pastor and was able to deliver sermons to a congregation of sixty people.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

On a related note, the evidence shows that the Veteran was able to work during the period before August 2010 and he reported during his March 2009 examination that he only lost time at work due to migraines, not his PTSD.  The Board finds, therefore, that the evidence does not show that the Veteran demonstrated reduced reliability and productivity or such deficiencies at work during this period as required in order to warrant a rating higher than 30 percent.

Thus, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this time period, and a rating in excess of 30 percent is not warranted for the period before August 30, 2010.

On August 30, 2010, the Veteran underwent a psychiatry assessment during which a VA clinician assigned a GAF score range of 35-40 and documented symptomatology that indicates an increase in the severity of the Veteran's PTSD.  For the period from August 30, 2010, the Veteran's PTSD has been productive of suicidal ideation; severe irritability; excessive effort and distress in meeting occupational demands; and frequent panic attacks that affected his ability to function effectively while delivering sermons and caused to him avoid driving so as not to hurt others with his automobile.

The Board finds the July 2012 report that the severity of the Veteran's neurocognitive impairment was previously underestimated also supports an increased rating during this period.  The evidence also shows that the Veteran has experienced near-continuous depression during this period.  The report of the August 2010 psychiatry assessment documents that the Veteran's mood was very depressed, but it is unclear whether this symptom may be attributed to his PTSD, as it was not previously attributed to this disorder.  As a result of this uncertainty and in light of the principles espoused in Mittleider, the Board considers this symptom to be part of the Veteran's disability picture for his service-connected PTSD.  Overall, the Board finds that, from August 2010, the Veteran's symptoms best approximate a rating of 70 percent because the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in work, thinking, and mood due to suicidal ideation, near-continuous panic and depression that has affected his ability to function appropriately and effectively, and difficulty in adapting to stressful circumstances.

The Board finds that a higher rating is not warranted for this period because the evidence does not show that the Veteran has experienced total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; a persistent danger to himself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or similar symptoms.

Although noting that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 70 percent rating for the period from August 30, 2010.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

In sum, the Board finds that the disability picture that is presented by the entire record demonstrates that a schedular rating in excess of 30 percent is not warranted for the Veteran's PTSD for the period before August 30, 2010, and a schedular rating of 70 percent is warranted for the period from August 30, 2010.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD, which has been productive of symptoms such as anxiety, depressed mood, hypervigilance, hyperstartle, intrusive memories, isolative behavior, and irritability-manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An increased rating for PTSD is denied for the period prior to August 30, 2010.

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD is granted for the period from August 30, 2010.


REMAND

As previously acknowledged, the Veteran reported during a July 2012 VA assessment and his October 2013 hearing that he believes he is unemployable due to his PTSD.  The Board finds that these reports raise the issue of the Veteran's entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Thus, VA must obtain an opinion concerning whether the Veteran's PTSD prevents him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  Associate this notification with the claims folder. 

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his PTSD has had on his ability to work.

3.  After completion of the above development, schedule the Veteran for a VA examination in order to determine whether  entitlement to a TDIU is warranted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.

The claims folder, and any newly associated evidence, should be made available to, and reviewed by, the examiner. Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.
 
4.  After undertaking any additional development as may be indicated upon review of the additional evidence, adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


